Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	 Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    501
    735
    media_image1.png
    Greyscale

As to Applicant’s Argument of “Regarding Page 8 of the Office Action the elements of claim 1 to the disclosure of Reynolds. With respect to the “[Claim 1]
Applicant submits that a capacitor may be comprised of two electrodes between which a charge may be stored. But these electrodes are not specifically called out in Reynolds. Capacitance 130 of Reynolds may include a pair of electrodes, but it is clear from the description in Reynolds that each of the electrodes operates as both a 
Examiner points out the equivalent format is shown applicant’s Fig.1 is same as Prior Art reference Fig. 1 & 3A Item (124 and 324) is shown in depth in Fig. 3A where activation region 324A where sensor electrodes 301A and 302A (in Paragraph [0044]).

    PNG
    media_image2.png
    301
    980
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    698
    media_image3.png
    Greyscale

As to Applicant’s Argument of “Regarding Page 9 of the Office Action the elements of claim 1 to the disclosure of Reynolds. With respect to the " [Claim 1] 
In Examiner’s Response to Arguments in the March 7, 2019 Final Rejection, the Examiner alleged that “Reynolds teaches a first number of electrodes (Fig 1A Item 130,
124-1, 130,124-2,... .and l30, 124-6) (in paragraph [0018 & 0023]) and a plurality of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4).” Applicant respectfully submits that the Examiner has mischaracterized the elements of Reynolds.
First, item 130 is not an electrode. Item 130 is a capacitance. Second, items 124-1 through 124-6 are not electrodes.;“, the Examiner respectfully disagrees.
Reynolds teaches a first number of electrodes (Fig 1A Item 130,124-1, 130,124-2,....and 130, 124-6)  (in Paragraph [0018-0019 & 0023]) and a plurality of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4). The plurality of transmitter electrodes (Fig 1A Item 130,124-1, 130,124-2) are separate and distinct from the plurality of receiver electrodes (Fig 1A Item 1221, 122-2).  The transmitter (Fig 1A Item 130,124-1) is separate and distinct from receiver electrodes (Fig 1A Item 1221, 122-2) (in Paragraph [0018 & 0023]). Item 130 is a capacitor or capacitance as shown in Fig.1A. A capacitor includes a conductor which is considered an electrode as disclosed in Applicant’s spec. 

    PNG
    media_image4.png
    664
    1421
    media_image4.png
    Greyscale

Capacitor definition: a device used to store an electric charge, consisting of one or more pairs of conductors separated by an insulator. A conductor is equivalent to an electrode as described by Applicant.

As to Applicant’s Argument of “Regarding Page 10 of the Office Action the elements of claim 1 to the disclosure of Reynolds. With respect to the " [Claim 1]
Electrode 122-1 is clearly both a drive and a receive electrode, making the drive and receive functions (and electrodes therefore) explicitly not separate and distinct, as is recited in the present claims. Applicant submits, therefore, that Reynold does not teach that transmit and receive electrodes are separate and distinct. The Examiner's application of Reynolds to the present claims is in error and the present claims are in condition for allowance. Applicant respectfully requests notification of same.
Reynolds teaches a first number of electrodes (Fig 1A Item 130,124-1, 130,124-2,....and 130, 124-6)  (in Paragraph [0018 & 0023]) and a plurality of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4). The plurality of transmitter electrodes (Fig 1A Item 130,124-1, 130,124-2) are separate and distinct from the plurality of receiver electrodes (Fig 1A Item 1221, 122-2).   Fig 1A Item 130,124-1 is clearly separated from 122-1. Although the components are electrically coupled together each component is separated which is similar to Applicant’s Fig. 1 shown above.

    PNG
    media_image5.png
    841
    731
    media_image5.png
    Greyscale


Claim Status
Claims 1-2, 4-12, and 14-12 are rejected.  Claims 3 and 13 are cancelled.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1-2, 4, 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (US 2010/0295564 A1) in view of McGuffin (US 4313189 A).
5	Regarding claim 1, Reynolds teaches a method for operating a capacitive sensor array (Fig 1A Item 120) (in Paragraph [0017]) comprising: 
receiving a plurality of signals (Fig 1A Item 110) (Controller receives the signal from electrode) from each of a first number of electrodes (Fig 1A Item 130,124-1, 130,124-2,....and 130, 124-6)  (in Paragraph [0018 & 0023]) with a second number of receiver circuits (Fig 1A Item 115-1, 115-2, 115-3, and 115-4)  (in Paragraph [0018 & 0023]) on a controller (Fig 1A Item 110) associated with the capacitive sensor array (Fig 1A Item 120), wherein the first number is greater than the second number (First number of electrodes is 130,124-6 which is 6 greater than 115-4 ) (in Paragraph [0018]), and wherein the received plurality of signals (Fig 1A Item 110) (Controller receives the signal from electrode)  on the second number of receiver circuits (Fig 1A Item 115-1, 115-2, 115-3, and 115-4)  (in Paragraph [0018 & 0023]); and
determining if an object (Fig 1A Item input object) (in Paragraph [0021]) is proximate the capacitive sensor array (Fig 1A Item 120) based on the signals received from the first number of electrodes (Fig 1A Item 130,124-1, 130,124-2) wherein the capacitive sensor array (Fig 1A Item 120) comprises a plurality of transmitter electrodes (Fig 1A Item 130,124-1, 130,124-2) (in Paragraph [0018 & 0023]) and a plurality of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4)  (in Paragraph [0018 & 0023]) and wherein the plurality of transmitter electrodes (Fig 1A Item 130,124-1, 130,124-2) are separate and distinct from the plurality of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4).
Reynolds does not explicitly recite the second number of receiver circuits is an algebraic sum of signals from at least two of the first number of electrodes;
	However, McGuffin teaches the second number of receiver circuits is an algebraic sum of signals (Fig 1 Item 14 & 15 disclose the electrodes in which signals are algebraic summed  in abstract) from at least two of the first number of electrodes (Fig 1 Item 14 & 15 disclose electrodes).;
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds to further utilize a capacitive sensor with algebraic sum of the signals, as taught by McGuffin in order to use the algebraic sum of signals to provides accurate detection of an object in Col. 3 Lines [0035-0040]).

6	Regarding claim 2, Reynolds teaches the method of claim 1, wherein the determining if the object is proximate (in Paragraph [0001]) the capacitive sensor array (Fig 1A Item 120) comprises deconvoluting the signals received from the first number of receiver electrodes (Fig 1A Item 124-1, 124-2, 124-3, ....and 124-6)  (in Paragraph [0021 & 0023]).

7	Regarding claim 4, Reynolds teaches the method of claim 1, wherein the first number of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) comprises all of the plurality of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4 discloses receiver electrodes) (in Paragraph [0018 & 0023]).


8	Regarding claim 9, Reynolds teaches the method of claim 1 wherein the determining if the object is proximate (in Paragraph [0001]) the capacitive sensor array (Fig 1A Item 120) comprises determining if the object is in contact with the capacitive sensor array (Fig 1A Item 120) (in Paragraph [0001]).

9	Regarding claim 10, Reynolds teaches the method of claim 9, wherein the first number of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4)  comprises only a portion of the plurality of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4)  , and wherein the plurality of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4)  comprises a plurality of groups of receiver electrodes (Fig 1A Item 1221, 122-2, 122-3, and 122-4)  the determining if the object (Fig 1A Item input object) (in Paragraph [0021]) is within the predetermined proximity of the capacitive sensor array (Fig 1A Item 120)  further comprises scanning the signals received from the first number of receiver electrodes (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) in a plurality of scanning cycles  (in Paragraph [0029 & 0050])., and wherein during each of the scanning cycles one of the groups of receiver electrodes is deactivated  (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) (in Paragraph [0029 & 0050]).


10.	Claims 5-8, 11-12, and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (US 2010/0295564 A1) in view of McGuffin (US 4313189 A) in further view of Matsushima (US 2011/0055305 A1).

11	Regarding claim 5, Reynolds in view of McGuffin teaches the method of claim 2.
	Reynolds in view of McGuffin does not explicitly recite wherein the determining if the object is proximate the capacitive sensor array comprises adjusting the polarity of at least some of the signals received from the first number of receiver electrodes.
	However, Matsushima teaches wherein the determining if the object is proximate the capacitive sensor array (Fig 1-4 Item 3 & 4 discloses TX & Rx electrode sensor in Paragraph [0036]) comprises adjusting the polarity (Fig 1-4 Item 3 & 4 discloses TX & Rx electrode reversed polarity in Paragraph [0072]) of at least some of the signals received from the first number of receiver electrodes (Fig 1-2 Item 4 discloses receiver electrodes in Paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize a capacitive sensor used as an interface device, as taught by Matsushima in order to provide polarities respond to values of the respective elements of the transmission voltage matrix in Paragraph [0072]).

12	Regarding claim 6, Reynolds in view of McGuffin teaches the method of claim 6, wherein the first number of electrodes comprises a plurality of groups of receiver electrodes (Fig 1A Item 122-1, 122-2) and wherein during each of the scanning cycles (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) (in Paragraph [0029 & 0050]).
	Reynolds in view of McGuffin does not explicitly recite wherein the determining if the object is proximate the capacitive sensor array further comprises scanning the signals received from the first number of receiver electrodes in a plurality of scanning cycles.
	However, Matsushima teaches wherein the determining if the object is proximate the capacitive sensor array (Fig 1-4 Item 3 & 4 discloses TX & Rx electrode sensor in Paragraph [0036]) further comprises scanning the signals received from the first number of receiver electrodes (Fig 1-4 Item 4 discloses Rx electrodes in Paragraph [0036]) in a plurality of scanning cycles (Fig 1-4 Item 4 discloses Rx electrodes with cycles in Paragraph [0072-0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin further utilize a capacitive sensor used as an interface device, as taught by Matsushima in order to provide polarities respond to values of the respective elements of the transmission voltage matrixin Paragraph [0072]).

13	Regarding claim 7, Reynolds teaches the method of claim 6, wherein the first number of electrodes comprises: 
a plurality of groups of receiver electrodes (Fig 1A Item 122-1, 122-2), and wherein during each of the scanning cycles (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach) (in Paragraph [0029 & 0050]);
Reynolds in view of McGuffin does not explicitly recite the polarity of the signals received from one of the groups of receiver electrodes is adjusted.
	However, Matsushima teaches the polarity of the signals received from one of the groups of receiver electrodes (Fig 1-4 Item 4 discloses receiver electrodes in Paragraph [0035]) is adjusted (Fig 1-4 discloses reversed polarity rectangular waves in Paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize a capacitive sensor used as an interface device, as taught by Matsushima in order to provide polarities respond to values of the respective elements of the transmission voltage matrix in Paragraph [0072]).

14	Regarding claim 8, Reynolds teaches the method of claim 7, wherein the polarity of the signal received from each of the first number of receiver electrodes (Fig 1A Item 122-1, 122-2) during one of the scanning cycles (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach) (in Paragraph [0029 & 0050]).
Reynolds in view of McGuffin does not explicitly recite receiver electrodes is adjusted.
	However, Matsushima teaches receiver electrodes (Fig 1-4 Item 4 discloses receiver electrodes in Paragraph [0035]) is adjusted (Fig 1-4 discloses reversed polarity rectangular waves in Paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize a capacitive sensor used as an interface device, as taught by Matsushima in order to provide polarities respond to values of the respective elements of the transmission voltage matrix in Paragraph [0072]).


15	Regarding claim 11, Reynolds teaches a capacitive sensor device comprising:
a capacitive sensor array (Fig 1A Item 120) comprising 
wherein the plurality of transmitter electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) (in Paragraph [0018 & 0023]) are separate and distinct from the plurality of receiver electrodes (Fig 1A Item 130,124-1, 130,124-2,...and 130,124-6 comprises capacitance 130 which acts as receiver electrode), wherein a plurality of capacitive sensors(Fig 1A Item 130) (in Paragraph [0030])  is formed at intersections of each of the plurality of transmitter electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) (in Paragraph [0018 & 0023]) are and receiver electrodes (Fig 1A Item 130,124-1, 130,124-2,...and 130,124): and
a controller (Fig 1A Item 110) coupled to the capacitive sensor array (Fig 1A Item 120) and comprising a first number of receiver channels (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) (in Paragraph [0023]), the controller (Fig 1A Item 110) being configured to: 
activate a second number of the plurality of receiver electrodes (Fig 1A Item 130,124-1, 130,124-2,...and 130,124-6 comprises capacitance 130 which acts as receiver electrode) on the capacitive sensor array (Fig 1A Item 120), wherein the second number is greater than the first number (Fig 1A Item 130,124-6 greater than 122-4 6 is greater than 4);
receive a plurality of signals  from each of the second number of receiver electrodes (Fig 1A Item 130,124-1, 130,124-2,...and 130,124-6 comprises capacitance 130 which acts as receiver electrode) with the first number of receiver channels (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) (in Paragraph [0023]),  wherein the received signal on the first number of receiver circuits(Fig 1A Item 115-1, 115-2, 115-3, and 115-4) is from at least two of the second number of receiver electrodes (Fig 1A Item 130,124-1, 130,124-2,...and 130,124-6;) and
determine if an object (Fig 1A Item input object) (in Paragraph [0021]) is proximate the capacitive sensor array (Fig 1A Item 120) based on the signals received from the second number of the plurality of receiver electrodes (Fig 1A Item 130,124-1, 130,124-2,...and 130,124-6.)
Reynolds does not explicitly recite wherein the received signal on the second number of receiver circuits is an algebraic sum of signals from at least two of the first number of electrodes: 
	However, McGuffin teaches wherein the received signal on the second number of receiver circuits is an algebraic sum of signals (Fig 1 Item 14 & 15 disclose the electrodes in which signals are algebraic summed  in abstract) from at least two of the first number of electrodes(Fig 1 Item 14 & 15 disclose electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds to further utilize a capacitive sensor with algebraic sum of the signals, as taught by McGuffin in order to use the algebraic sum of signals to provides accurate detection of an object in Col. 3 Lines [0035-0040]).

Reynolds in view of McGuffin does not explicitly recite a plurality of transmitter electrodes and a plurality of receiver electrodes perpendicular to the transmitter electrodes; and
	However, Matsushima teaches a plurality of transmitter electrodes (Fig 1-2 Item 3 discloses transmit electrodes in Paragraph [0036]) and a plurality of receiver electrodes  (Fig 1-2 Item 4 discloses receiver electrodes in Paragraph [0036]) perpendicular to the transmitter electrodes (Fig 1-2 Item 3 discloses transmit electrodes perpendicular to the receiver electrodes    in Paragraph [0036]); and
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize a proximity detection device with separate transmitting and receiving electrodes as taught by Matsushima in order to provide and accurately obtain the approach position of a finger or object in Paragraph [0040]).

16	Regarding claim 12, Reynolds teaches the capacitive sensor device (Fig 1A Item 100) of claim 11, wherein the determining if an object is proximate (in Paragraph [0001]) the capacitive sensor array (Fig 1A Item 120) comprises deconvoluting the signals received from the second number of the plurality of receiver electrodes (Fig 1A Item 124-1, 124-2, 124-3, 124-4, 124-5.and 124-6).

17	Regarding claim 14, Reynolds teaches capacitive sensor device of claim 11, wherein the determining if the object (Fig 1A Item input object) (in Paragraph [0021]) is proximate the capacitive sensor array (Fig 1A Item 120) comprises of at least some of the signals received from the second number of the plurality of receiver electrodes (Fig 1A Item 130.124-1, 130,124-2, ….and 130,124-6).
Reynolds in view of McGuffin does not explicitly recite adjusting the polarity of at least some of the signals received from the second number of the plurality of receiver electrodes.
	However, Matsushima teaches adjusting the polarity (Fig 4 discloses reversed polarity rectangular waves in Paragraph [0072]) of at least some of the signals received from the second number of the plurality of receiver electrodes (Fig 1-4 Item 4 discloses Rx electrodes in Paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize a proximity detection device with separate transmitting and receiving electrodes as taught by Matsushima in order to provide polarities respond to values of the respective elements of the transmission voltage matrix.

18	Regarding claim 15, Reynolds teaches the capacitive sensor device (Fig 1A Item 100) of claim 14, wherein the determining if the object is proximate (in Paragraph [0001]) the capacitive sensor array (Fig 1A Item 120) further comprises scanning the signals received from the second number of the plurality of receiver electrodes (Fig 1A Item 122-1, 122-2) in a plurality of scanning cycles (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) (in Paragraph [0029 & 0050]).

19.	Claims 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (US 2010/0295564 A1) in view of McGuffin (US 4313189 A) in further view of Matsushima (US 2011/0055305 A1).

20	Regarding claim 16, Reynolds teaches method for operating a capacitive sensor array comprising: 
activating a first number of electrodes(Fig 1A Item 130,124-1, 130,124-2,....and 130, 124-6)  (in Paragraph [0018 & 0023])  on the capacitive sensor array (Fig 1A Item 120), wherein the capacitive sensor array (Fig 1A Item 120) comprises a plurality of transmitter electrodes (Fig 1A Item 130,124-1, 130,124-2,....and 130, 124-6)  (in Paragraph [0018 & 0023]) and a plurality of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) the first number of electrodes (Fig 1A Item 130,124-1, 130,124-2,....and 130, 124-6)  (in Paragraph [0018 & 0023]) comprises all of the receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4), and wherein the plurality of transmitter electrodes (Fig 1A Item 130,124-1, 130,124-2,....and 130, 124-6)  (in Paragraph [0018 & 0023]) are separate and distinct from the plurality of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4): 
receiving a plurality of signals  from each of the first number of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) with a second number of receiver channels (Fig 1A Item 115-1, 15-2, and 115-3) on a controller (Fig 1A Item 110) associated with the capacitive sensor array (Fig 1A Item 120), wherein the first number is greater than the second number (First number of electrodes is 130,124-6 which is 6 greater than 122-4) (in Paragraph [0018]),, and wherein the received signal on the second number of receiver circuits (Fig 1A Item 115-1, 15-2, and 115-3)  is signals from at least two of the first number of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4); and
determining if an object (Fig 1A Item input object) (in Paragraph [0021])  is proximate the capacitive sensor array (Fig 1A Item 120) based on the signals received from the first number of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4), wherein the determining if the object (Fig 1A Item input object) (in Paragraph [0021]) is within a predetermined proximity of the capacitive sensor array (Fig 1A Item 120) comprises 

Reynolds does not explicitly recite wherein the received signal on the second number of receiver circuits is an algebraic sum of signals from at least two of the first number of electrodes: 
	However, McGuffin teaches wherein the received signal on the second number of receiver circuits is an algebraic sum of signals (Fig 1 Item 14 & 15 disclose the electrodes in which signals are algebraic summed  in abstract) from at least two of the first number of electrodes(Fig 1 Item 14 & 15 disclose electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds to further utilize a capacitive sensor with algebraic sum of the signals, as taught by McGuffin in order to use the algebraic sum of signals to provides accurate detection of an object in Col. 3 Lines [0035-0040]).

Reynolds in view of McGuffin does not explicitly recite adjusting the polarity of at least some of the signals received from the first number of receiver electrodes.
However, Matsushima teaches adjusting the polarity (Fig 1-4 Item 3 & 4 discloses TX & Rx electrode reversed polarity in Paragraph [0072]) of at least some of the signals received from the first number of receiver electrodes (Fig 1-2 Item 4 discloses receiver electrodes in Paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize adjusting the polarity of signals received by receiver electrodes as taught by Matsushima in order to provide and accurately obtain the approach position of a finger or object in Paragraph [0040]).


21	Regarding claim 17, Reynolds teaches a method of claim 16, wherein the determining if an object (Fig 1A Item input object) (in Paragraph [0021]) is proximate the capacitive sensor array (Fig 1A Item 120) further comprises deconvoluting the signals received (Fig 1A Item 110) (Controller receives the signal from electrode) from the first number of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4).


22	Regarding claim 18, Reynolds teaches the method of claim 17, wherein the determining if the object (Fig 1A Item input object) (in Paragraph [0021]) is proximate the capacitive sensor array (Fig 1A Item input 120) further comprises scanning the signals (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) (in Paragraph [0029 & 0050]) received from the first number of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) in a plurality of scanning cycles (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) (in Paragraph [0029 & 0050]).

23	Regarding claim 19, Reynolds teaches the method of claim 18, wherein the plurality of receiver electrodes (Fig 1A Item 122-1, 122-2, 122-3, and 122-4) in comprises a plurality of groups of receiver electrodes, and wherein during each of the scanning cycles (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) (in Paragraph [0029 & 0050]):
Reynolds in view of McGuffin does not explicitly recite the polarity of the signals received from one of the groups of receiver electrodes is adjusted.
	However, Matsushima teaches the polarity of the signals received from one of the groups of receiver electrodes (Fig 1-4 Item 4 discloses receiver electrodes in Paragraph [0035]) is adjusted (Fig 1-4 discloses reversed polarity rectangular waves in Paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize a capacitive sensor used as an interface device, as taught by Matsushima in order to provide polarities respond to values of the respective elements of the transmission voltage matrix in Paragraph [0072]).

24	Regarding claim 20, Reynolds teaches the method of claim 19, wherein the signal received from each of the plurality of receiver electrodes is one of the scanning cycles (Fig 1A Item 122-1, 122-2 can be on a one-at-a-time basis (e.g., a scanned approach)) (in Paragraph [0029 & 0050])..
Reynolds in view of McGuffin does not explicitly recite wherein the polarity of the signal received from each of the plurality of receiver electrodes is adjusted. 
	However, Matsushima teaches wherein the polarity of the signal received from each of the plurality of receiver electrodes (Fig 1-4 Item 4 discloses receiver electrodes in Paragraph [0035]) is adjusted (Fig 1-4 discloses reversed adjusted polarity rectangular waves in Paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the common feature of using a capacitive sensor array as a proximity detector, as taught by Reynolds in view of McGuffin to further utilize a capacitive sensor used as an interface device, as taught by Matsushima in order to provide polarities respond to values of the respective elements of the transmission voltage matrix in Paragraph [0072]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868